DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/28/2020 has been entered. Claims 1-13 and 16-19 have been placed for condition for allowance. Claims 18 and 19 are newly added claims. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant filed amendments on 12/28/2020 to further limit the present application and help distinguish from the current prior art of record. In particular, the applicant provided additional structural limitations describing capability identification registers within a non-CPU device in which stored within includes instructions for determining where to store control data to be utilized by the non-CPU device. 

The closest prior art of record is Yoshikawa et al. (US PGPUB 20010011326). Yoshikawa teaches a system and method for the exchange of data between and internal and external memory. The data is mapped to the internal/external memory by assigning designation bits in the data string in order to transfer the data to the appropriate location. Yoshikawa differs from the present application in that the system does not include identification registers as now described within a non-CPU device that has access to an internal and external memory. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2118                                                                                                                                                                                                        
/ROBERT E FENNEMA/Supervisory Patent Examiner, Art Unit 2118